PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/367,361
Filing Date: 28 Mar 2019
Appellant(s): Kohler Co.



__________________
Marcus W. Sprow Registration No. 482580
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2022 with correction filed on 05/16/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants first argument is drawn towards the claim limitation, “wherein the reservoir is not pressurized by a line pressure of the water source even when the reservoir receives the water at a maximum inlet flow rate of up to 2.5 gallons per minute.” Appellant argues the prior art of Torontow fails to disclose the claimed limitation and would be pressurized by the line pressure of the water source at a maximum inlet flow rate of up to 2.5 gallons per minute. Examiner respectfully disagrees, as the noted outlets of Torontow (figure 4, #12) allow for fluid to exit the showerhead without pressurization of the reservoir (figure 4, #17). The outlets of Torontow have a size that allows for fluid to flow out of them, and as long as the fluid flowing into the showerhead has a flow rate less than or equal to what the outlet flow rate is, the showerhead will not pressurize. The flow rate in question will be relatively small (i.e. smaller than 2.5 GPM but within the range of 0 to 2.5 GPM), and would enter into the showerhead and leave the shower head without causing pressurization because the reservoir (figured 4, #17) is not being filled. 
Appellants second argument is drawn towards the limitation “forms a drop at each drop outlet port, and falls from each drop outlet port by gravity only as discrete drops of water.” Appellant argues that Torontow fails to disclose the recited “falls from each drop outlet port by gravity only as discrete drops of water.” Examiner respectfully disagrees, as a small amount of fluid flowing into a showerhead would form droplets in the outlets. Torontow discloses (abstract) the atomization of small droplets from the showerhead and when fluid is applied to the showerhead, there are droplets (and not a continuous stream) of fluid exiting the showerhead. Furthermore, even if the showerhead had an increased flow and the nozzle had a spray of atomized water coming out of the showerhead, the spray of atomized water would still be discrete droplets being applied out of the outlets. The claimed limitation “only one drop at each drop outlet port,” is not what is claimed and the examiner contends that forming multiple discrete drops of water at each drop outlet port reads on the claimed limitations. It is also noted that the claim recites “falls from each drop outlet port by gravity only as discrete drops of water” and not “by only gravity.” Torontow’s figure 5 discloses the showerhead projecting fluid downward, and when fluid flows downward gravity is affecting it. Appellant further argues their droplets as being larger than Torontow droplets, but there are no claim limitations drawn towards the size of the droplets. 
Appellants third argument is drawn towards claim 2, “the plurality of drop outlet ports has a collective flow rate that is substantially equal to the inlet flow rate when water in the reservoir is at a height above each of the plurality of drop outlet ports and below a maximum height of the reservoir.” Appellants argue that Torontow fails to disclose the above quoted limitation. Examiner respectfully disagrees. Torontow discloses multiple outlets which combined have a collective flow rate and a controlled fluid flow which is capable of being set at an equal flow rate. For example, say the collective flow rate allowed out of the outlets is .5 GPM. Torontow’s showerhead and valve are capable of allowing the same desired flow rate into the system. Further, the showerheads orientation is shown in figure 5 as being angled downward. Such angling of the showerhead downward allows for the height of the water within the reservoir to be above each of the outlet ports (12) as is shown in figure 5. In Torontow’s summary of the invention, the showerhead device can be utilized as a handheld attachment, and a user can hold the showerhead above their head and any water within the reservoir would be above the collective outlets.  
Appellants fourth argument is drawn towards claim 5, wherein the bore diameter is between 0.01 and 0.04 inches. Appellant argues that they have criticality, citing paragraph 0064 of their specification; “Applicants have determined ranges of the bore 132 diameters and the outlet 136 geometries that provide consistent drop 20 formation across a variety of materials, operating temperatures, and bore lengths. More particularly, the geometries of the outlets 136 affect the size of the drops 20, and the diameter of the bore 132 affects drop formation versus streaming. That is, the geometry of each of the holes 108 is configured to produce discrete drops of water and to prevent streaming when water in the reservoir 120 is at or below the maximum pressure in the reservoir 120.” Appellant argues that noted criticality is given for the 0.01 and 0.04 range, as the bored diameter affects drop formations. Appellants paragraph 0065 discloses “The diameter of the bore 132 is preferably less than 0.04 inches. According to another embodiment the diameter of the bore 132 is between 0.01 inches and 0.04 inches. According to the exemplary embodiment shown, the diameter of bore 132 is preferably between 0.025 inches and 0.03 inches. While the bores 132 are shown to be of the same diameter, it is contemplated that in various embodiments, the diameters of the bores 132 a, 132 b, 132 c may be the same or different. For example, the diameter of the bore 132 c may be slightly larger than the diameter of the bore 132 b, which may be slightly larger than the diameter of the bore 132 a. The slightly larger bore diameter for the large outlets 136 may increase flow rate through the bore 132, which in turn may increase the rate (i.e., drops per second) of drop formation, thereby bringing the rate of large drop formation closer to that of the rate of medium or small drop formation.” The examiner disagrees as to appellants argument that it would not have been obvious to utilize such range in the prior art of Torontow. Examiner relied upon MPEP 2144.05 (II-A) and the rejection stated “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.” Examiner argues the appellant has discovered the optimum/workable ranges of a bore in a showerhead to deliver a desired amount of fluid out of the showerhead. Finding that a larger bore diameter allows for more fluid flow and smaller bore diameter allows for less fluid flow is well known. Thus, finding a specific range for the size of the diameter to allow for a desired amount of fluid out of the system would have been an optimum/workable range discovered by the applicant.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.